Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-5, 8-11, 14-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 discloses a vehicular vision system comprising: a vehicle mounted camera with a field of view interior or exterior of the vehicle, wherein the camera captures image data; a vehicle electronic control unit (ECU) remote from said camera, wherein the ECU comprises an image processor to process image data captured by the camera; wherein the camera is connected to the ECU through an image data transmission line, and the image data transmission line comprises a power-over-coaxial cable or a power-over-Ethernet cable; wherein the image data transmission line (i) transmits image data from the camera to the ECU for processing and (ii) delivers electrical power from the ECU to the camera for powering the camera; and wherein the image data transmission line comprises a filter for filtering electrical noise arising from electrical power delivered by the image data transmission line to the camera.
The Patent and Trial Board (PTAB), hereinafter “Board”, on 09/03/2021 affirmed in part the Examiner’s answer filed on 08/01/2019 in response to the Appeal Brief filed by the Applicant on 04/29/2019. The Board reversed the 35 USC 103 rejection on claims 1-20 and affirmed the 35 USC 102(d) rejection of claims 6-7, 12-13 and 19-20. The Applicant amended the claim set by cancelling claims. 6-7, 12-13 and 19-20. As a result, claim 1 stands allowable. For the same reason as mentioned above, the independent claim 11, which is another system .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAINUL HASAN whose telephone number is (571)272-0422.  The examiner can normally be reached on MON-FRI: 10AM-6PM, Alternate FRIDAYS, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, JAY PATEL can be reached on (571)272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mainul Hasan/
Primary Examiner, Art Unit 2485